         Case 1:19-cv-00094-PEC Document 17 Filed 02/15/19 Page 1 of 1




          In the United States Court of Federal Claims
                                        No. 19-94C

                               (E-Filed: February 15, 2019)

 PLAINTIFF NO. 1, et al.,                  )
                                           )
               Plaintiffs,                 )
                                           )
 v.                                        )
                                           )
 THE UNITED STATES,                        )
                                           )
               Defendant.                  )
                                           )

                                         ORDER

       On February 13, 2019, defendant filed a motion to suspend proceedings in this
case pending resolution of the on-going proceedings in Martin, et al. v. United States,
Case No. 13-834C, in which the parties are engaged in damages calculations. See ECF
No. 14. See also Martin, ECF No. 191 (joint status report). Defendant contends that
“[s]uspending proceedings in this case . . . pending a final decision in Martin, including
any appeal, would greatly assist the Court and the parties in the efficient conduct of these
proceedings.” ECF No. 14 at 3.

       The court does not agree. The process of calculating damages in Martin, in its
current stage, is unlikely to impact the legal issues presented in this case. Should the
posture of Martin change in a manner that would more directly impact this case, the
parties may move the court to consider imposing a stay at that time. As such, defendant’s
motion to suspend proceedings in this case, ECF No. 14, is DENIED.

       IT IS SO ORDERED.

                                          s/Patricia E. Campbell-Smith
                                          PATRICIA E. CAMPBELL-SMITH
                                          Judge
